Exhibit 10.1

 

LABORATORY CORPORATION OF AMERICA HOLDINGS

AMENDED AND RESTATED MASTER SENIOR EXECUTIVE SEVERANCE PLAN

(Effective February 10, 2009)

 

PURPOSE

 

The purpose of this Laboratory Corporation of America Holdings Amended and
Restated Master Senior Executive Severance Plan (the “Plan”) is to provide
severance benefits for a select group of management employees. The Plan is not
intended to duplicate severance benefits provided to certain employees who have
entered into individual agreements relating to employment or the termination
thereof or who are entitled to receive a severance payment under the Laboratory
Corporation of America Holdings Master Senior Executive Change in Control
Severance Plan (“Change In Control Severance Plan”)

ARTICLE I

DEFINITIONS

When used in this Plan and initially capitalized, the following words and
phrases shall have the following meanings unless the context clearly requires
otherwise:

1.1       “Base Salary” shall mean, as to any Covered Employee for any period,
his annual base salary rate, as of his Qualifying Termination, which is paid to
him by the Company during his employment for such period, before reduction
because of an election between benefits or cash provided under a plan of the
Company maintained pursuant to Section 125 or 401(k) of the Internal Revenue
Code of 1986, as amended, and before reduction for any other amounts contributed
to any other employee benefit plan.

1.2       “Cause” shall mean, as to any Covered Employee, that such Covered
Employee shall have committed prior to his termination of employment with the
Company any of the following acts:

(a)       an intentional act of fraud, embezzlement, theft, or any other
material violation of law in connection with his duties or in the course of his
employment with the Company;

 

(b)

the conviction of or entering of a plea of nolo contendere to a felony;

 

(c)

alcohol intoxication on the job or current illegal drug use;

 

(d)

intentional wrongful damage to tangible assets of the Company;

(e)       intentional wrongful disclosure of material confidential information
of the Company and/or materially breaching the noncompetition or confidentiality
provisions of the Company’s Employment Agreement and Confidentiality Statement
or any other noncompetition or confidentiality provisions covering the
activities of such employee;

 

--------------------------------------------------------------------------------

(f)        knowing and intentional breach of any employment policy of the
Company; or

(g)       gross neglect or misconduct, disloyalty, dishonesty, or breach of
trust in the performance of the Covered Employee’s duties that is not corrected
to the Board’s satisfaction within 30 days of the Covered Employee receiving
notice thereof.

1.3       “Company” shall mean Laboratory Corporation of America Holdings and
any successor corporation.

 

1.4

“Covered Employee” shall mean an employee described in Article II of the Plan.

1.5       “Designated Group” shall mean any one of the groups of employees
designated as such on Schedule 1 attached hereto.

 

1.6

“Effective Date” shall mean December 31, 2008.

 

1.7

“Employer” shall mean the Company.

 

1.8

“Good Reason” shall mean:

(a)       a material reduction in the base salary or targeted bonus as a percent
of a base salary without the consent of the employee;

(b)       relocation to an office location more than 75 miles from the
employee’s current office without the consent of the employee; or

(c)       a material reduction in job responsibilities and duties or transfer to
another job without the consent of the employee.

Notwithstanding the foregoing, “Good Reason” shall not include a reduction in
base salary or target bonus of the Covered Employee where such reduction is
pursuant to a Company-wide reduction of base salaries and/or target bonuses.

1.9       “MIB Average Bonus” shall mean the total dollar amount of the last
three MIB Bonuses paid to the Covered Employee divided by 3. If, however, the
Covered Employee has received less than three MIB Bonuses during the term of the
Covered Employee’s employment, then the MIB Average Bonus shall equal the total
dollar amount of the MIB Bonuses paid to the Covered Employee divided by the
number of MIB Bonuses received by the Covered Employee.

1.10     “MIB Bonus” shall mean the bonus paid to the Covered Employee under the
Laboratory Corporation of America Holdings Management Incentive Bonus Plan.

1.11     “Plan” shall mean the Laboratory Corporation of America Holdings
Amended and Restated Master Senior Executive Severance Plan, as the same may
hereafter be amended from time to time.

 

 

2

 



 

--------------------------------------------------------------------------------

 

1.12

“Qualifying Termination” shall mean:

 

(a)

involuntary Termination without Cause or

(b)       voluntary Termination with Good Reason; however, notwithstanding the
foregoing, the voluntary Termination by the Covered Employee must occur within
90 days after the occurrence of the Good Reason and after the Company has
received notice of the Good Reason event and failed to cure within 30 days after
receiving such notice. Otherwise, such Termination shall be considered voluntary
termination without Good Reason and not a Qualifying Termination.

Notwithstanding the foregoing, “Qualifying Termination” shall not mean any
Termination of an employee’s employment with the Company by reason of death,
disability, or retirement of the employee.

1.13      “Severance Pay” shall mean the sum payable as set forth in Section 3.1
of the Plan.

1.14      “Term” shall mean the period commencing on the Effective Date and
ending at the time determined in accordance with Section 7.2.

1.15     “Termination” shall cover all terminations of employment referred to
under this Plan and shall mean a “separation from service” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) as amended.

ARTICLE II

COVERED EMPLOYEES

2.1       Status as a Covered Employee. Any management employee of the Company
designated by the Board to participate in the Plan and who is at the time of a
Qualifying Termination such a designated employee shall be eligible to receive
the benefits described in the Plan. As of the Effective Date, those employees so
designated by the Board are as set forth on the attached Schedule 1. No employee
who is entitled to receive payments under (1) an individual agreement relating
to benefits payable upon said employee’s termination of employment or (2) the
Change in Control Severance Plan shall be a Covered Employee, even if his or her
position is listed on Schedule 1.

ARTICLE III

SEVERANCE PAY

3.1       Amount of Severance. Subject to Sections 3.2 and 3.3, upon the
occurrence of a Qualifying Termination and the execution by the employee of a
Special Severance Agreement in substantially the form attached as Exhibit A
(such agreement to be executed within 30 days of the Qualifying Termination or
within 45 days of the Qualifying Termination if necessary to comply with the
requirements of the Age Discrimination in Employment Act of 1967), which will
contain, among other things, noncompetition, nonsolicitation, duty of loyalty,
confidentiality, and release provisions that shall apply to each severance
arrangement during, and in certain instances after, the time when any severance
payments are being made to each

 

 

3

 



 

--------------------------------------------------------------------------------

employee, the Company shall pay Severance Pay to a Covered Employee in an amount
equal to the mathematical product of multiplying the factor shown on Schedule 1
for the Designated Group to which the employee belongs at the time of
termination, times the sum of the Covered Employee’s Base Salary plus MIB
Average Bonus. Additionally, such Covered Employee shall be entitled, for up to
six months following a Qualifying Termination, to reimbursement by the Company
of the Applicable Premium for the continuation of those health benefits for
which he or she qualified at the time of the Qualifying Termination, pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), to the
extent actually paid by the Covered Employee.

 

3.2

Effect on Other Benefit Programs.

(a)       The Severance Pay provided for hereunder is not intended to duplicate
any payments to which a Covered Employee would otherwise be entitled under any
individual agreement relating to employment (or the termination thereof) with
the Company. Accordingly, no Severance Payment shall be payable under the Plan
to any employee of the Company who is a party to such an agreement, unless such
employee expressly waives his right to receive all payments and all other
benefits thereunder and expressly elects to receive Severance Payments pursuant
to this Plan in lieu of any payment and other consideration that would otherwise
be provided to him pursuant to any such agreement.

(b)       By the acceptance of any Severance Pay under the Plan, a Covered
Employee shall be deemed to waive, release, and forever discharge any and all
claims to the payment of any severance benefit under any severance plan or
program of the Company other than the Plan or Agreement.

3.3       Limitation on Amount of Severance Pay. Notwithstanding any other
provision of this Plan, the total of the Severance Pay plus the Applicable
Premiums to be paid to or on behalf of a Covered Employee shall not exceed three
times the Covered Employee’s Annual Compensation during the year immediately
preceding his termination of service. “Annual Compensation” means the total of
all compensation, including wages, salary, and any other benefit of monetary
value, whether paid in the form of cash or otherwise, that was paid as
consideration for the employee’s service during the year or that would have been
so paid at the employee’s usual rate of compensation if the employee had worked
a full year.

3.4       No Duty to Mitigate. A Covered Employee shall not be required by
reason of the Plan to mitigate damages or the amount of his Severance Pay under
the Plan by seeking other employment or otherwise, nor shall the amount of such
payments be reduced or adjusted by compensation earned by the Covered Employee
as a result of employment after his Qualifying Termination.

 

 

4

 



 

--------------------------------------------------------------------------------

ARTICLE IV

CESSATION OF BENEFITS

4.1       Reemployment With the Company. If an employee already has received
benefits under the Plan, a Covered Employee who recommences employment with the
Company shall not be entitled to any further benefits under the Plan.

4.2       Breach of the Special Severance Agreement. If an employee breaches any
material term of the Special Severance Agreement, he or she shall be entitled to
no further benefits under the Plan. For purposes of this section, any violation
of the confidentiality, noncompetition, nonsolicitation, release, or duty of
loyalty provisions shall be considered “material.”

ARTICLE V

DISTRIBUTION OF CASH PAYMENTS

5.1       Severance Pay. The Company shall pay the Covered Employee the amount
to which he or she is entitled under Section 3.1 as follows: (a) 50 percent of
the total Severance Pay due, less statutory deductions, shall be paid within 30
days following the execution of a Special Severance Agreement, but in no event
shall be paid later than March 15 of the year following the year in which the
Qualifying Termination occurred; and (b) the remaining 50 percent of Severance
Pay, less statutory deductions, shall be paid within 30 days following the
one-year anniversary of the execution of the Special Severance Agreement, but
only if the employee has complied in all material respects with the terms and
conditions of the Special Severance Agreement. Notwithstanding the foregoing,
all payments due hereunder shall be completed within 24 months of the
termination of the Covered Employee’s employment, but payments shall be due
hereunder only if the employee has complied in all material respects with the
terms and conditions of the Special Severance Agreement. Each payment specified
under this Section 5.1 shall be deemed to be separate payments.

Notwithstanding any provisions of this Plan to the contrary, if the Covered
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to procedures adopted by the Company) at the time
of such Covered Employee’s Qualifying Termination and if any portion of the
payments or benefits to be received by the Covered Employee upon a Qualifying
Termination would be considered deferred compensation under Section 409A of the
Code, amounts that would otherwise be payable pursuant to this Plan during the
six-month period immediately following the Covered Employee’s Qualifying
Termination (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Plan (the “Delayed Benefits”) during the six-month
period immediately following the Covered Employee’s Qualifying Termination (such
period, the “Delay Period”) shall instead be paid or made available on the
earlier of (i) the first business day of the seventh (7th) month following the
date of the Covered Employee’s Qualifying Termination or (ii) the Covered
Employee’s death (the applicable date, the “Permissible Payment Date”). The
Company shall also reimburse the Covered Employee for the after-tax cost
incurred by the Covered Employee in independently obtaining any Delayed Benefits
(the “Additional Delayed Payments”).

 

 

5

 



 

--------------------------------------------------------------------------------

With respect to any amount of expenses eligible for reimbursement under Section
3.1 and 5.1, such expenses shall be reimbursed by the Company within thirty (30)
calendar days following the date on which the Company receives the applicable
invoice from the Covered Employee but in no event later than December 31 of the
year following the year in which the Covered Employee incurs the related
expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Covered Employee’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

It is the intention of the parties that payments or benefits payable under this
Plan not be subject to the additional tax imposed pursuant to Section 409A of
the Code. To the extent such potential payments or benefits could become subject
to such Section, the Company may amend this Plan with the goal of giving the
Covered Employee the economic benefits described herein in a manner that does
not result in such tax being imposed.

FOR PURPOSES OF SECTION 409A OF THE CODE, A COVERED EMPLOYEE’S RIGHT TO RECEIVE
ANY “INSTALLMENT” PAYMENTS PURSUANT TO THIS PLAN SHALL BE TREATED AS A RIGHT TO
RECEIVE A SERIES OF SEPARATE AND DISTINCT PAYMENTS.

ARTICLE VI

ADMINISTRATION OF PLAN

6.1       In General: Delegation. The Plan shall be administered by the Board.
The Board shall have sole and absolute discretion to interpret where necessary
all provisions of the Plan (including, without limitation, by supplying
omissions from, correcting deficiencies in, or resolving inconsistencies or
ambiguities in, the language of the Plan), to determine the rights and status
under the Plan of employees or other persons, to resolve questions or disputes
arising under the Plan, and to make any determinations with respect to the
benefits payable hereunder and the persons entitled thereto as may be necessary
for the purposes of the Plan. Without limiting the generality of the foregoing,
the Board is hereby granted the authority (i) to determine whether a particular
termination of employment constitutes a “Qualifying Termination,” and (ii) to
determine whether a particular employee is a “Covered Employee” under the Plan.

The Board may delegate any of its administrative duties, including, without
limitation, duties with respect to the processing, review, investigation,
approval, and payment of Severance Pay to a named administrator or
administrators. The Board’s determination of the rights of any employee
hereunder shall be final and binding on all persons.

6.2       Regulations. The Board may promulgate any rules and regulations that
it deems necessary to carry out the purposes of this Plan, or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation,
or interpretation shall be contrary to the provisions of the Plan. The rules,
regulations, and interpretations made by the Board, and any determination of
entitlement to benefits hereunder, shall be final and binding on any employee or
former employee of the Company.

 

 

6

 



 

--------------------------------------------------------------------------------

6.3       Claims for Benefits and Review of Denials. A terminating Covered
Employee will be considered for benefits under the Plan automatically. Any other
employee of the Company who believes he is entitled to a benefit under the Plan
may make a claim for such benefit by submitting a written statement to the Board
of Directors setting forth the benefit to which the claimant deems himself
entitled, and the factual basis for his claim.

The Board of Directors or its delegate (hereinafter “Board of Directors” for
purposes of Section 6.3 only) will make a determination of whether an employee
recognized by the Board of Directors as a Covered Employee is entitled to
benefits under this Plan no later than the day prior to the date of such
employee’s termination. The Board of Directors will act on any other application
(including a claim of status as a Covered Employee made as part of a claim for
benefits) or make any other determination it is requested to make under the Plan
and will inform the employee of its decision within 30 days of the date the
application or request is made, unless a longer time is required by special
circumstances, in which event the claimant will be notified in writing of the
special circumstances and of the expected decision date. The determination will
be made no later than 90 days after the date the application or request is
received. If the determination is a denial of a claim, the Board of Directors
will notify the claimant in writing of the denial, setting forth the specific
reasons for the denial and referring specifically to the Plan provisions on
which the denial is based. The notice also will contain a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material is necessary. The notice will
provide appropriate information to the claimant on steps to appeal the denial.
The claimant will have 60 days from the date of the notice to request review of
the decision by the Board of Directors and may review pertinent documents and
submit any additional information along with the request for review that he or
she deems pertinent. A decision on review will be made within 60 days of receipt
of the request for review, except that the time for rendering the decision may
be extended to 120 days when special circumstances make it necessary to do so,
in which event the claimant will be notified in writing of the extension,
informed of the special circumstances, and informed of an expected decision
date. The decision on review, if it is a denial of the claim, will be in
writing, will specify the provisions of the Plan on which it is based, and will
set forth specific reasons for the denial.

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

7.1       Right to Amend or Terminate. The Company reserves the right to alter,
amend, or terminate the Plan at any time. Any change in the terms of the Plan
(including termination of the Plan) that results from the exercise of the
Company’s right to alter, amend, or terminate the Plan may be applicable to
active and/or former employees, including employees who separated from service
prior to the date on which the Company exercises its power to alter, amend, or
terminate the Plan, provided, however, that no such change in the terms of the
Plan will affect the amount of any benefit that was paid prior to the date on
which such change is adopted, or any benefit promised in a Special Severance
Agreement that was fully executed prior to the date on which such change is
adopted. Only the Board of Directors may exercise the Company’s reserved rights
under this paragraph. No officer, employee, or representative of the Company has
the authority to promise or represent that anyone’s coverage and/or benefit
under the Plan is or will be exempt from the Company’s reserved right to alter,
amend, or terminate the Plan at any time, unless such promise or representation
is in writing and signed by hand by the President of

 

 

7

 



 

--------------------------------------------------------------------------------

the Company. Notwithstanding the foregoing, the Plan and a Covered Employee’s
participation in the Plan shall not be terminated for 36 months following a
Change in Control.

7.2       Termination. This Plan shall continue in force until such time as the
Board shall terminate the Plan. Notwithstanding the foregoing, the Plan and a
Covered Employee’s participation in the Plan shall not be terminated for 36
months following a Change in Control.

ARTICLE VIII

METHOD OF FUNDING

8.1       Plan is Not Funded. The Company shall pay benefits under the Plan from
current operating funds. No property of the Company is or shall be, by reason of
this Plan, held in trust for any employee of the Company, nor shall any person
have any interest in or any lien or prior claim upon any property of the Company
by reason of this Plan or the Company’s obligations to make payments hereunder.

ARTICLE IX

MISCELLANEOUS

9.1       Limitation on Rights. Neither the establishment of the Plan nor
participation herein shall give any employee the right to be retained in the
service of the Company or any rights to any benefits whatsoever, except to the
extent specifically set forth herein.

9.2       Headings. Headings of Articles and Sections in this instrument are for
convenience only and do not constitute any party of the Plan.

9.3       Gender and Number. Unless the context clearly indicates otherwise, the
masculine gender when used in the Plan shall include the feminine, and the
singular number shall include the plural and the plural number the singular.

9.4       Tax Withholding. The Company may withhold from any amounts payable
under this Plan all federal, state, city, or other taxes as shall be required to
be withheld pursuant to any law or governmental regulation or ruling.

9.5       Governing Law. The Plan shall be construed and governed in all
respects in accordance with the internal substantive laws of the State of
Delaware.

 

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this document on the 10th day of February, 2009.

LABORATORY CORPORATION OF AMERICA HOLDINGS

 

By:/s/ F. Samuel Eberts III

 

 

8

 



 

--------------------------------------------------------------------------------

Schedule 1 to

Amended and Restated Master Senior Executive Severance Plan

 

Designated Groups, Covered Employees,

and Benefit Levels

 

Designated Group

Covered Employees

Severance Benefit for all other Qualifying Terminations as a Multiple of Base
Salary Plus MIB Average Bonus

President

President

2X

Executive Vice Presidents

All Executive Vice Presidents

2X

Senior Vice Presidents

All Senior Vice Presidents

1X

 

 

 

 

--------------------------------------------------------------------------------

 

 

Laboratory Corporation of America

 

Confidential

DATE

Employee Name and Address

Re:

Employment Separation Agreement and General Release

Dear ___________:

I am writing on behalf of Laboratory Corporation of America Holdings (the
“Company”) to offer you (the “Employee”) the following Employment Separation
Agreement and General Release (the “Agreement”) in accordance with the terms of
the Laboratory Corporation of America Holdings Amended and Restated Master
Senior Executive Severance Plan (the “Plan”). All capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan. The terms
and conditions of the Agreement are as follows:

1.0

Termination of Employment

1.1       Effective __________, 200__ (the “Termination Date”), Employee shall
resign his/her employment [(including his/her resignation as an Officer of the
Company)] and shall perform no further services for the Company; his/her status
as an employee [and Officer] of the Company shall cease on that date. Employee
and the Company further agree that the relationship created by this Agreement is
purely contractual and that no employer-employee relationship is intended, nor
shall such be inferred from the performance of obligations under this Agreement.
Employee further agrees that any payments and/or benefits payable pursuant to
this Agreement are contingent upon Employee’s execution and fulfillment of
his/her obligations under this Agreement.

2.0

Separation Pay

2.1       In consideration for the covenants, promises and agreements herein and
in particular Employee’s covenants not to solicit, not to compete and not to
disclose confidential information, the Company will pay Employee a severance in
the total amount of _____________, less applicable taxes and withholdings,
representing a payment of ___ times the sum of Employee’s current base salary of
___________ plus the Employee’s MIB Average Bonus of ____________. The Company
will remit a payment of $__________, less applicable taxes and withholdings,
within 30 days following the Effective Date of this Agreement, but in no event
later than March 15 of the year following the year in which the Termination Date
occurred. The Company will remit another payment of $___________, less
applicable taxes and withholdings, within 30 days following the one-year
anniversary of the Effective Date of this Agreement.

 

 

EXHIBIT A – SAMPLE AGREEMENT

 



 

--------------------------------------------------------------------------------

 

 

2.2       The Company shall not be responsible for making any payment under this
Section 2.0 and its sub-parts if Employee has not complied in all material
respects with the terms and conditions of this Agreement.

3.0

Continuation of Benefits

3.1       In addition to the consideration contained in Section s 2.0 and 3.0
(including the sub-parts thereto), Employee, his/her spouse, and his/her other
dependent(s) may be eligible to elect continued health care coverage under the
group medical and dental plans sponsored by the Company, as provided in the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), which provides generally that certain employees and
their dependents may elect to continue coverage under employer-sponsored group
health plans for a period of at least eighteen (18) months under certain
conditions, including payment by Employee of the “Applicable Premium” as defined
in Section 604 of the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq. (“ERISA”). In the event Employee elects
continuation of coverage under COBRA for himself/herself and his/her spouse and
dependents, the Company will reimburse Employee for the applicable premium for
such coverage (medical, dental, optical and prescription coverage for spouse and
dependants) for the six (6) months, thereof, to the extent actually paid by the
Employee.

3.2       Employee shall be eligible for such benefits under the Company’s
existing qualified plans as are provided under the circumstances (taking into
account termination of employment as of the Termination Date) pursuant to the
terms of the Plan documents governing each of these plans. Except as otherwise
provided herein or in the terms of any documents governing any employee benefit
plan maintained by the Company, Employee will cease to be a participant in and
will no longer have any coverage or entitlement to benefits, accruals, or
contributions under any of the Company’s employee benefit plans effective upon
the termination of his/her employment. Employee agrees that the payments made to
him/her by the Company pursuant to this Agreement do not constitute compensation
for purposes of calculating the amount of benefits Employee may be entitled to
under the terms of any pension plan or for the purposes of accruing any benefit,
receiving any allocation of any contribution, or having the right to defer any
income in any profit-sharing or other employee pension benefit plan, including
any cash or deferred arrangement.

4.0

Compromise

4.1       This Agreement shall never be construed as an admission by the Company
of any liability, wrongdoing or responsibility on its part or on the part of any
other person or entity described in Section 5.1 of this Agreement. The Company
expressly denies any such liability, wrongdoing or responsibility.

5.0

Release

5.1       Employee, on behalf of himself/herself and his/her heirs, assigns,
transferees and representatives, hereby releases and forever discharges the
Company, and its predecessors, successors, parents, subsidiaries, affiliates,
assigns, representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives,

 

--------------------------------------------------------------------------------

 

 

attorneys and insurers (collectively, the “Releasees”), from any and all claims,
causes of actions, demands, damages or liability of any nature whatsoever, known
or unknown, which Employee has or may have which arise out of his/her employment
or cessation of employment with the Company, or which concern or relate in any
way to any acts or omissions done or occurring prior to and including the date
of this Agreement, including, but not limited to, claims arising under the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(a) and interpretive regulations; Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq.; the Lilly Ledbetter Fair Pay Act;
42 U.S.C. § 1981 et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001
et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101 et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§§ 621 et seq.; any and all claims for wrongful termination and/or retaliation;
claims for breach of contract, express or implied; claims for breach of the
covenant of good faith and fair dealing; claims for compensation, including but
not limited to wages, bonuses, or commissions except as otherwise contained
herein; claims for benefits or fringe benefits, including, but not limited to,
claims for severance pay and/or termination pay, except as otherwise contained
herein; claims for, or relating to stock or stock options (except that nothing
in this Agreement shall prohibit Employee from exercising any vested stock
options or affect Employee’s claims to vested benefits in the Company’s
Employees’ Retirement Savings Plan, Deferred Compensation Plan, Employee Stock
Purchase Plan, or Cash Balance Retirement Plan, in accordance with the terms of
the applicable stock option agreement(s) and applicable plan documents); claims
for unaccrued vacation pay; claims arising in tort, including, but not limited
to, claims for invasion of privacy, intentional infliction of emotional distress
and defamation; claims for quantum meruit and/or unjust enrichment; and any and
all other claims arising under any other federal, state, local or foreign laws,
as well as any and all other common law legal or equitable claims.

5.2       Employee is hereby advised in accordance with the Older Workers’
Benefit Protection Act (the “OWBPA”) that: (i) he/she should consult with an
attorney (at his/her own expense) prior to executing this Agreement; (ii) he/she
is waiving, among other things, any age discrimination claims under the Age
Discrimination in Employment Act, provided, however, he/she is not waiving any
claims that may arise after the date this Agreement is executed; (iii) he/she
has twenty-one (21) days within which to consider the execution of this
Agreement, before signing it; and (iv) for a period of seven (7) days following
the execution of this Agreement, he/she may revoke this Agreement by delivering
written notice (by the close of business on the seventh day) to the Company in
accordance with Section 12.7 herein.

5.3       Notwithstanding the provisions of Section 5.1, said release does not
apply to any and all statutory or other claims that are prohibited from waiver
by Federal, State or local law.

5.4       Employee represents that he/she has not initiated any action or charge
against any of the Releasees with any federal, state or local court or
administrative agency. If such an action or charge has been filed by Employee,
or on Employee’s behalf, he/she will use his/her best efforts to cause it
immediately to be withdrawn and dismissed with prejudice. Failure to cause the
withdrawal and dismissal with prejudice of any action or charge shall render
this Agreement null and void, and any consideration paid hereunder shall be
repaid immediately by the Employee upon receipt of such notice.

 

--------------------------------------------------------------------------------

 

 

5.5        Employee further agrees that he/she will not institute any lawsuits,
either individually or as a class representative or member, against any of the
Releasees as to any matter based upon, arising from or relating to his/her
employment relationship with the Company, from the beginning of time to the date
of execution of this Agreement. Employee knowingly and intentionally waives any
rights to any additional recovery that might be sought on his/her behalf by any
other person, entity, local, state or federal government or agency thereof,
including specifically and without limitation, the North Carolina Department of
Labor, the United States Department of Labor, or the Equal Employment
Opportunity Commission.

5.6       The parties agree that the Company has no prior legal obligation to
make the additional payments set forth above in Sections 2.0 and 3.0 (including
the sub-parts thereto) and that it has been exchanged for the promises of
Employee stated in this Agreement. It is specifically understood and agreed that
the additional payments, and each of them, are good and adequate consideration
to support the waivers, releases and obligations contained herein, including,
without limitation, Sections 6.0, 7.0, 8.0, and 9.0 and their respective
sub-parts, and that all of the payments set forth Sections 2.0 and 3.0
(including the sub-parts thereto) are of value in addition to anything to which
Employee already was entitled prior to the execution of this Agreement.

6.0

Confidentiality

6.1       Employee understands and agrees that all discussions, negotiations and
correspondence relating to this Agreement are strictly confidential and that
this confidentiality provision is a material term of this Agreement.
Accordingly, Employee agrees not to disclose to anyone (other than counsel,
accountants, immediate family members) such information unless such disclosure
is (i) lawfully required by any government agency; (ii) otherwise required to be
disclosed by law (including legally required financial reporting) and/or by
court order; or (iii) necessary in any legal proceeding in order to enforce any
provision of this Agreement.

6.2       The parties acknowledge that during the course of Employee’s
employment with the Company, he/she was given access, on a confidential basis,
to Confidential Information which the Company has for years collected,
developed, and/or discovered through a significant amount of effort and at great
expense. The parties acknowledge that the Confidential Information of the
Company is not generally known or easily obtained in the Company’s trade,
industry, business, or otherwise and that maintaining the secrecy of the
Confidential Information is extremely important to the Company’s ability to
compete with its competitors.

6.3       Employee agrees that for a period of seven (7) years from the date of
this Agreement, Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for his/her own benefit, or for any
purpose other than the exclusive benefit of the Company, any Confidential
Information of the Company; provided however, that nothing herein contained
shall restrict Employee’s ability to make such disclosures as such disclosures
may be required by law; and further providing that nothing herein contained
shall restrict Employee from divulging information that is readily available to
the general public as long as such information did not become available to the
general public as a direct or indirect result of Employee’s breach of this
section of this Agreement.

 

--------------------------------------------------------------------------------

 

 

6.4       The term “Confidential Information” in this Agreement shall mean
information that is not readily and easily available to the public or to persons
in the same business, trade, or industry of the Company, and that concerns the
Company’s prices, pricing methods, costs, profits, profit margins, suppliers,
methods, procedures, processes or combinations or applications thereof developed
in, by, or for the Company’s business, research and development projects, data,
business strategies, marketing strategies, sales techniques, customer lists,
customer information, or any other information concerning the Company or its
business that is not readily and easily available to the public or to those
persons in the same business, trade, or industry of the Company. The term
“customer information” as used in this Agreement shall mean information that is
not readily and easily available to the public or to those persons in the same
business, trade, or industry and that concerns the course of dealing between the
Company and its customers or potential customers solicited by the Company,
customer preferences, particular contracts or locations of customers,
negotiations with customers, and any other information concerning customers
obtained by the Company that is not readily and easily available to the public
or to those in the business, trade, or industry of the Company.

6.5       Employee hereby agrees that any failure to fully and completely comply
with this provision shall entitle the Company to seek damages for a demonstrated
breach of the confidentiality provision. Notwithstanding this Section, Employee
may disclose the contents of Section 7.0 and its sub-parts to any subsequent
employer.

6.6       Employee further agrees that he/she will notify the Company in writing
within five (5) calendar days of the receipt of any subpoena, court order,
administrative order or other legal process requiring disclosure of information
subject to Section 6.0 and sub-parts thereto.

7.0

Non-Solicitation/Non-Compete

7.1       For a period of [twelve (12)][eighteen (18)] [twenty-four (24)] months
following the termination of Employee’s employment for any reason (the
“Restriction Period”), Employee shall not, within the Prohibited Territory,
become employed by, retained by or provide services to any person (including on
Employee’s on behalf), business, partnership, or other entity that competes with
the Company’s Business if and only if the employment, retention or services
provided would require the Employee to perform the same or substantially similar
duties and responsibilities typically performed by a Senior Vice President,
Executive Vice President or Chief Executive Officer of the Company. Employee
acknowledges that this Section contains reasonable limitations as to time,
geographic area, and scope of activities to be restricted and that such promises
do not impose a greater restraint on Employee than is necessary to protect the
Company’s goodwill, investment in the Employee’s training, access to
confidential, proprietary, and/or trade secrets of the Company, and other
legitimate business interests of the Company. “Company’s Business” means the
provision of clinical medical testing, esoteric medical testing, anatomic
pathology testing, occupational testing, DNA testing and analysis, clinical
trials and other commercial medical testing product or service offered by the
Company. “Prohibited Territory” means the United States.

7.2       For a period of [twelve (12)] [eighteen (18)] [twenty-four (24)]
months following the termination of Employee’s employment for any reason,
Employee will not solicit or attempt to solicit, either directly or indirectly,
or on behalf of any person, business, partnership, or other

 

--------------------------------------------------------------------------------

 

 

entity, call upon, contact, or solicit any customer or customer prospect of the
Company, or any representative of the same, with a view toward the sale or
providing of any service or product competitive with the Company’s Business;
provided, however, the restrictions set forth in this Section shall apply only
to customers or prospects of the Company, or representatives of the same, with
which the Employee had contact during the last twenty-four (24) months of
Employee’s employment with the Company or who were known by Employee to be
customers or prospects, or representatives of the same, of the Company. The
parties agree and affirm that their intention with respect to Section 7.2 of
this Agreement is that Employee’s activities be limited only for a [twelve (12)]
[eighteen (18)] [twenty-four (24)] month period after termination of Employee’s
employment with Company for any reason. The provisions calling for a “look back”
of twenty four calendar months prior to the Termination Date are intended solely
as a means of identifying the clients to which such restrictions apply and are
not intended to nor shall they, under any circumstances, be construed to define
the length or term of any such restriction.

7.3       For a period of [twelve (12)] [eighteen (18)] [twenty-four (24)]
months following the termination of Employee’s employment for any reason,
Employee shall not directly or indirectly through a subordinate, co-worker,
peer, or any other person or entity contact, solicit, encourage or induce any
officer, director or employee of LabCorp to work for or provide services to
Employee and/or any other person or entity that either (i) directly provides
products or services that compete with the Company’s Business in the Restricted
Territory or (ii) supplies, services, advises or consults with a person, trade
or business that directly provides products or services that compete with the
Company’s Business in the Restricted Territory.

7.4       Employee acknowledges and agrees that the foregoing restrictions are
necessary for the reasonable and proper protection of the Company; are
reasonable in respect to subject matter, length of time, geographic scope,
customer scope, and scope of activity to be restrained; and are not unduly harsh
and oppressive so as to deprive Employee of his/her livelihood or to unduly
restrict Employee’s opportunity to earn a living after termination of Employee’s
employment with the Company. Employee further acknowledges and agrees that if
any restrictions set forth in Section 7.0 and its subparts are found by any
court of competent jurisdiction to be unenforceable or otherwise against public
policy, the restriction shall be interpreted to extend only over the maximum
period of time or other restriction as to which it would otherwise be
enforceable.

8.0

Return of Company Property

8.1       Employee agrees that he/she will immediately return any and all
Company documents and any copies thereof, in any form whatsoever, including
computer records or files, containing secret, confidential and/or proprietary
information or ideas, and any other Company property (including, but not limited
to, any cell phones, pagers and/or computer equipment) in Employee’s possession
or control.

9.0

Duty to Cooperate and of Loyalty/Nondisparagement

9.1       Without limitation as to time, Employee agrees to cooperate and make
all reasonable and lawful efforts to assist the Company in addressing any issues
which may arise concerning any matter with which he/she was involved during
his/her employment with the

 

--------------------------------------------------------------------------------

 

 

Company, including, but not limited to cooperating in any litigation arising
therefrom. The Company shall reimburse Employee at a fair and reasonable rate
for services provided by the Employee to the Company in connection with services
provided under this provision.

9.2       Employee will not (except as required by law) communicate to anyone,
whether by word or deed, whether directly or through any intermediary, and
whether expressly or by suggestion or innuendo, any statement, whether
characterized as one of fact or of opinion, that is intended to cause or that
reasonably would be expected to cause any person to whom it is communicated to
have (1) a lowered opinion of the Company or any affiliates, including a lowered
opinion of any products manufactured, sold, or used by, or any services offered
or rendered by the Company or its affiliates; and/or (2) a lowered opinion of
the Company’s creditworthiness or business prospects. Employee’s obligation in
this regard extends to the reputation of the Company and any other person or
entity described in Section 5.1 of this Agreement.

10.0

Section 409A of the Code

10.1     Notwithstanding any provisions of this Agreement to the contrary, no
amounts shall be paid hereunder unless the Employee’s termination is a
Qualifying Termination.

10.2     Notwithstanding any provisions of this Agreement to the contrary, if
the Employee is a “specified employee” (within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and determined
pursuant to procedures adopted by the Company) at the time of such Employee’s
Qualifying Termination and if any portion of the payments or benefits to be
received by the Employee upon a Qualifying Termination would be considered
deferred compensation under Section 409A of the Code, amounts that would
otherwise be payable pursuant to the Plan and this Agreement during the
six-month period immediately following the Employee’s Qualifying Termination
(the “Delayed Payments”) and benefits that would otherwise be provided pursuant
to the Plan and this Agreement (the “Delayed Benefits”) during the six-month
period immediately following the Employee’s Qualifying Termination (such period,
the “Delay Period”) shall instead be paid or made available on the earlier of
(i) the first business day of the seventh (7th) month following the Termination
Date or (ii) the Employee’s death (the applicable date, the “Permissible Payment
Date”). The Company shall also reimburse the Employee for the after-tax cost
incurred by the Employee in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”).

10.3     With respect to any amount of expenses eligible for reimbursement under
Sections 3.1 and 10.2, such expenses shall be reimbursed by the Company within
thirty (30) calendar days following the date on which the Company receives the
applicable invoice from the Employee but in no event later than December 31 of
the year following the year in which the Employee incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Employee’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.

 

--------------------------------------------------------------------------------

 

 

10.4     It is the intention of the parties that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the Company may amend this Agreement with
the goal of giving the Covered Employee the economic benefits described herein
in a manner that does not result in such tax being imposed.

10.5     For purposes of Section 409A of the Code, an Employee’s right to
receive any “installment” payments pursuant to this Agreement shall be treated
as a right to receive a series of separate and distinct payments.

11.0

Miscellaneous

11.1     This Agreement is binding on, and shall inure to the benefit of, the
Parties hereto and their heirs, representatives, transferees, principals,
executors, administrators, predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers and employees.

11.2     The Plan is incorporated herein by reference. This Agreement
constitutes the complete agreement between, and contains all of the promises and
undertakings by the Parties. Employee agrees that the only considerations for
signing this Agreement are the terms stated herein above and that no other
representations, promises, or assurances of any kind have been made to him/her
by the Company, its attorneys, or any other person as an inducement to sign this
Agreement. Any and all prior agreements, representations, negotiations and
understandings among the Parties, oral or written, express or implied, with
respect to the subject matter hereof are hereby superseded and merged herein.

11.3     This Agreement may not be revised or modified without the mutual
written consent of the Parties.

11.4     The Parties acknowledge and agree that they have each had sufficient
time to consider this Agreement and consult with legal counsel of their choosing
concerning its meaning prior to entering into this Agreement. In entering into
this Agreement, no Party has relied on any representations or warranties of any
other Party other than the representations or warranties expressly set forth in
this Agreement. Employee acknowledges that he/she has read this Agreement and
that he/she possesses sufficient education and experience to fully understand
the terms of this Agreement as it has been written, the legal and binding effect
of this Agreement, and the exchange of benefits and payments for promises
hereunder, and that he/she has had a full opportunity to discuss or ask
questions about all such terms.

11.5     Except as otherwise provided in this Section, if any provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement; provided
that, if any provision contained in this Agreement shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction, and
such amendment only to apply with respect to the operation of such provision in

 

--------------------------------------------------------------------------------

 

 

the applicable jurisdiction in which the adjudication is made. If Section 7.0 or
any of its sub-parts of this Agreement is deemed invalid or unenforceable, in
whole or in part, by a court of competent jurisdiction, this entire Agreement
shall be null and void, and any consideration paid hereunder shall be repaid
immediately by Employee upon receipt of notice thereof.

11.6     Employee agrees that because he/she has rendered services of a special,
unique, and extraordinary character, damages may not be an adequate or
reasonable remedy for breach of his/her obligations under this Agreement.
Accordingly, in the event of a breach or threatened breach by Employee of the
provisions of this Agreement, the Company shall be entitled to (a) an injunction
restraining Employee from violating the terms hereof, or from rendering services
to any person, firm, corporation, association, or other entity to which any
confidential information, trade secrets, or proprietary materials of the Company
have been disclosed or are threatened to be disclosed, or for which Employee is
working or rendering services, or threatens to work or render services; (b) all
such other remedies available at law or in equity, including without limitation
the recovery of damages, reasonable attorneys’ fees and costs; and (c)
withholding of any further payments under this Agreement which become due and
owing after the occurrence of said violation, breach or threatened breach.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach of this
Agreement, including the right to terminate any payments to Employee pursuant to
this Agreement or the recovery of damages from Employee. Employee agrees that
the issuance of the injunction described in this Section may be without the
posting of any bond or other security by the Company.

11.7     Such notice and any other notices required under this Agreement shall
be served upon the Company via telecopier and U.S. Mail as follows:

If to the Company:

 

Laboratory Corporation of America Holdings

531 S. Spring Street

Burlington, NC 27215

Telephone No.: (336) 436-4226

Telecopier No.: (336) 436-4177

Attention: General Counsel

With a copy to:

 

Laboratory Corporation of America Holdings

531 S. Spring Street

Burlington, NC 27215

Attention: Director of HR Compliance

If to the Employee:

 

__________________

__________________

__________________

 

--------------------------------------------------------------------------------

 

 

11.8     This Agreement shall be construed in accordance with and governed by
the laws, except choice of law provisions, of the State of North Carolina and
shall govern to the exclusion of the laws of any other forum including but not
limited to the laws of the State of California. The parties further agree that
any action, special proceeding or other proceeding with respect to this
Agreement shall be brought exclusively in the federal or state courts of the
State of North Carolina. Employee and Company irrevocably consent to the
jurisdiction of the Federal and State courts of North Carolina and that Employee
hereby consents and submits to personal jurisdiction in the State of North
Carolina. Employee and Company irrevocably waive any objection, including an
objection or defense based on lack of personal jurisdiction, improper venue or
forum non-conveniens which either may now or hereafter have to the bringing of
any action or proceeding in connection with this Agreement. Employee
acknowledges and recognizes that in the event that he/she has breached this
Agreement, the Company may initiate a lawsuit against him/her in North Carolina
and that Employee will be required to travel to and defend himself/herself in
North Carolina.

11.9     The Effective Date of this Agreement shall be either (a) the
Termination Date or (b) the day after expiration of the seven (7) day revocation
period set forth in Section 5.2 of this

Agreement, whichever date is later.

If you agree with the foregoing, please sign below and return two (2) originals
to me. You should retain one (1) original copy of this Agreement for your
records.

Sincerely,

 

David P. King

President and Chief Executive Officer

 

Agreed to and accepted:

 

_____________________________

Dated: __________________

 

 

 